      Case 2:19-cv-00561-WJ-KRS Document 90 Filed 11/19/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW MEXICO


RAYMOND TREJO,

             Plaintiff,

v.                                                     No. 2:19-cv-00561-WJ-KRS

THE DEMING PUBLIC SCHOOLS; THE
BOARD OF EDUCATION; DEMING PUBLIC
SCHOOLS BOARD MEMBERS: BAYNE
ANDERSON, MATT ROBINSON, RON
WOLFE, WILLIAM RUIZ AND SOPHIA
CRUZ; and DEMING PUBLIC SCHOOLS
SUPERINTENDENT ARSENIO ROMERO,

             Defendants.


                   STIPULATED ORDER ON DEFENDANTS’
        UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE THEIR
       REPLY IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT


      THIS MATTER came before the Court upon Defendants’ Unopposed Motion for

Extension of Time, up to and including December 7, 2020, in which to file their Reply in

Support of Their Motion for Summary Judgment.         The Court, having reviewed said

Motion and, in particular, having noted that Plaintiff does not oppose the Motion, hereby

finds that the Motion is well taken and should be granted.

      IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Defendants

shall have up to and including December 7, 2020, in which to file their Reply in Support

of Their Motion for Summary Judgment.

      IT IS SO ORDERED.
       Case 2:19-cv-00561-WJ-KRS Document 90 Filed 11/19/20 Page 2 of 2




                                    _____________________________________
                                    HONORABLE KEVIN R. SWEAZEA
                                    UNITED STATES MAGISTRATE JUDGE


APPROVED:


Electronically Approved on 11/19/20 /s/ Joshua C Spencer
Joshua C. Spencer, Esquire
1009 Montana Ave.
El Paso, TX 79902
(915) 532-5562

LEAL-TREJO APC
     William J. Trejo
     3767 Worsham Ave.
     Long Beach, CA 90808
     (213) 628-0808

Attorneys for Plaintiff


ATWOOD, MALONE, TURNER & SABIN, P.A.


By Electronically Submitted on 11/19/20 /s/ Bryan Evans
       Bryan Evans
       Barbara Evans
       P.O. Drawer 700
       Roswell, NM 88202-0700
       (575) 622-6221
Attorneys for Defendants
